Citation Nr: 1337245	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from November 1985 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which granted service connection for peripheral neuropathy of the bilateral lower extremities and assigned separate 10 percent ratings, effective February 22, 2010, the date of claim.

The Veteran previously submitted a claim for a TDIU that was denied in a September 2010 rating decision.  He has not disagreed with that rating decision and has not otherwise raised the issue of his unemployability as part of his increased rating claims since the September 2010 rating decision.  As such, the issue of entitlement to TDIU is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his October 2011 Substantive Appeal to the Board (VA Form 9), the Veteran checked the box indicating he wanted a hearing at his local RO before a Veterans Law Judge (VLJ) of the Board.  In November 2011, the RO notified him that due to the long wait for a "Travel Board" hearing that he could opt for a videoconference hearing and later that month the Veteran indicated his desire for a videoconference hearing.  A videoconference hearing before the Board subsequently was scheduled for April 2013; however, the Veteran's attorney requested the hearing be rescheduled.  Thereafter, the Veteran's hearing was rescheduled for July 10, 2013.  The Veteran did not appear at the scheduled hearing.  On July 8, 2013, however, two days prior to the date of that scheduled hearing, the Veteran's attorney again requested that the hearing be rescheduled.  Apparently, that request was not associated with the claims file prior to the Veteran's hearing.

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  An initial request for a different date for a scheduled hearing need not include grounds for the request if received within 60 days from the date of the letter of notification of the hearing or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  See 38 C.F.R. § 20.702(c)(1) (2013).  As noted above, the Veteran's initial date for his Board videoconference hearing was changed from April 3, 2013 to July 10, 2013, at the request of the Veteran's attorney.  After one change in the hearing date has been granted, an extension of time for the appearance at a hearing will be granted only for good cause.  The motion for a new hearing date must be in writing and must explain why a new hearing date is necessary.  See 38 C.F.R. § 20.702(c)(2).  In this case, the Veteran's attorney indicated that the basis for the requested delay was that he had been unable to contact the Veteran and was unsure whether he was aware of the scheduled hearing.  Given the Veteran's failure to appear at the hearing, the attorney's concerns appear to have been justified.  As such, the Board concludes that good cause for rescheduling the hearing has been received and the Veteran should be scheduled for another videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran through his attorney for a Video Conference Board hearing with the Veteran appearing at the St. Petersburg, Florida, RO, as soon as it may be feasible.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



